Order entered September 24, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01066-CV

 IN RE CHRISTOPHER P. ROBERTS, INSURANCE SAFETY CONSULTANTS, LLC
   AND INSURANCE LOSS CONTROL SERVICES OF AMERICA, LLC, Relators


                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-00056-K

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE